Pendergast v Mutual Redevelopment Houses, Inc. (2018 NY Slip Op 08428)





Pendergast v Mutual Redevelopment Houses, Inc.


2018 NY Slip Op 08428


Decided on December 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Tom, Moulton, JJ.


7787 157554/12

[*1]William Pendergast, Plaintiff-Appellant-Respondent,
vMutual Redevelopment Houses, Inc., Defendant-Respondent, RC Dolner LLC, Defendant-Respondent-Appellant.
[And a Third-Party Action] 
RC Dolner LLC, Second Third-Party Plaintiff-Appellant-Respondent,
vMiller Mechanical Systems LLC, Second Third-Party Defendant-Respondent-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about March 31, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 27, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2018
CLERK